Pillsbury, P. J. The bill of exceptions in this case does not contain the affidavits read on motion for new trial, the instructions given or refused on the trial below, nor purport to contain all the evidence introduced. The presumption therefore, is that the facts were sufficient to sustain the verdict, and that the court correctly instructed the jury. The fact that the clerk has copied into the’transcript what appears to be instructions, does not make them a part of the record. To he considered by this court they must be incorporated into the hill of exceptions. Drew v. Beall, 62 Ill. 164. The judgment of the court below will he affirmed. J udgmeut affirmed.